Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-20 are pending. Claims 12-17 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II. Claims 1-11 and 18-20 are withdrawn from consideration as being drawn to a non-elected species/invention.

Claim Rejections - 35 USC § 102
The rejection of claims 12-17 under 35 USC 102(a)(1) as being anticipated by Maji et al. is withdrawn in view of the declaration under 37 C.F.R. 1.130(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 8436140) in view of Zhang et al. (Curr Protoc Cytom. 2012 April; CHAPTER: Unit12.27).
Woodard et al. teach a method of determining distribution of C-type atrial natriuretic peptide receptors in a subject, comprising: administering to the subject a tracer comprising a) a fragment of a natriuretic peptide which binds C-type natriuretic factor receptor, wherein the fragment is no greater than 25 amino acids in length and comprises the sequence Arg-Ile-Asp-Arg-Ile (SEQ ID NO: 1) and b) a positron-emitting radionuclide; and subjecting the subject to positron emission tomography scanning (claim 10).
Please note that SEQ ID NO: 1 of Woodard et al. corresponds to instantly claimed SEQ ID NO: 1 with a different dye attached. 
Woodard et al. do not teach that the detectable label is a NIR dye.
Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region (abstract; page 1, last para; page 4, last para).
Zhang et al. further teach that the detection of cypate fluorescence can be done with 760+/−10 nm excitation filter placed between broadband light source and subject and 830 +/− 15 nm wide-angle emission filter between subject and camera (page 2, last para).
It would have been obvious to one of ordinary skill in the art to substitute the detectable label of Woodard et al. (i.e. a positron-emitting radionuclide) with the advantageous for in vivo because of the low absorption of biological molecules in this region and Woodard et al. teach imaging atherosclerotic plaque distribution in vivo (claim 17; column 8, line 16; column 9, line 18).
One of ordinary skill I the art would have had a reasonable expectation of success in substituting the detectable label of Woodard et al. with the detectable label of Zhang et al. because Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region.
With respect to claim 13, Woodard et al. teach that the fragment of a natriuretic peptide comprises a disulfide bond and the sequence H-Arg-Ser-Ser-c[Cys-Phe-Gly-Gly-Arg-Ile-Asp-Arg-Ile-Gly-Ala-Cys]-NH2 (SEQ ID NO: 3) (claim 3). Note that SEQ ID NO: 3 of Woodard et al. corresponds to instantly claimed SEQ ID NO: 3 (with a different dye attached). 
With respect to claim 14, Zhang et al. teach that the the detectable label (i.e. cypate) is used for optical imaging (page 4, 2nd and last paras; page 5, 1st and 3rd paras).
With respect to claim 16, Woodard et al. teach imaging atherosclerotic plaque distribution (claim 17).
With respect to claim 17, Woodard et al. teach distinguishing between unstable and stable plaque (column 2, lines 53-59).

Response to Arguments
Applicant’s arguments filed on 8/13/2021 have been fully considered but they are not persuasive.
Applicant argues that one of skill in the art would not interpret the teachings of Woodard as corresponding to "instantly claimed SEQ ID NO: 1 with a different dye attached" because the skilled artisan would understand that a positron-emitting radionuclide is not a dye, a positron-emitting radionuclide is required for PET imaging, and a peptide conjugated to a "dye" would not provide images via a PET scan because a dye is not a positron-emitting radionuclide.
Applicant also argues that one of skill in the art would understand that the positron- emitting radionuclide conjugated natriuretic peptides taught by Woodard were specifically intended for use with PET imaging. Thus, one of skill in the art would understand that using a natriuretic peptide conjugated to anything but a positron- emitting radionuclide in the methods taught by Woodard would not be highly successful in determining distribution of NPR-C in a subject as presently claimed.
Applicant further argues that there is nothing in the Zhang reference explicitly stating, or that could be interpreted by one of skill in the art as suggesting, that any light-emitting dye is advantageous over a positron-emitting radionuclide. As such, the methods of Woodard are only toward PET imaging and not optical imaging and there is nothing in the teachings of Zhang that would motivate one of skill in the art to "substitute" the radionuclide conjugated to the peptide as taught by Woodard with a NIR-dye for use in in the methods taught by Woodard in order to arrive at the method of the present claim.

Woodard et al. clearly teach imaging atherosclerotic plaque distribution in vivo comprising administering SEQ ID NO: 1 conjugated to a positron-emitting radionuclide. 	Although Woodard et al. do not teach a NIR dye, Zhang et al. teach that tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo imaging. 
Therefore, both Woodard et al. and Zhang et al. relate to in vivo imaging. 
The skilled artisan concerned with imaging atherosclerotic plaque distribution in vivo would have been motivated, with a reasonable expectation of success, to substitute the positron-emitting radionuclide of Woodard et al. with the cypate of Zhang et al. because both positron-emitting radionuclide and cypate are used for in vivo imaging.
Furthermore, given that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo imaging, the skilled artisan would have been motivated to substitute the positron-emitting radionuclide of Woodard et al. with the detectable label of Zhang et al. (i.e. cypate), and would have reasonably expected the resulting conjugate to be useful in imaging atherosclerotic plaque distribution in vivo.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al. (US 8436140, cited in the IDS filed on 3/14/2017) in view of Zhang et al. (Curr Protoc Cytom. 2012 April; CHAPTER: Unit12.27) as applied to claims 12-14  above, and further in view of Edwards et al. (Bioorg Med Chem Lett. 2014 Aug 15; 24(16): 3786–3790).
The teachings of Woodard et al. and Zhang et al. with respect to claims 12-14 and 16-17 have been discussed above.
Woodard et al. and Zhang et al. do not teach the imaging is FMT.
Edwards et al. teach imaging of cypate-conjugates (abstract; page 2, 4th para; passim).
Edwards et al. further teach that “[F]MT is a three dimensional quantitative fluorescent imaging technique. FMT offers improvements over conventional reflectance optical imaging because it allows for quantification of fluorochrome concentration and distribution in much deeper tissue compared to the depths that can be acquired in reflectance imaging” (page 2, 1st para).
It would have been obvious to one of ordinary skill in the art to use FMT in the invention obvious over Woodard et al. and Zhang et al. because Edwards et al. teach that FMT offers improvements over conventional reflectance optical imaging because it allows for quantification of fluorochrome concentration and distribution in much deeper tissue compared to the depths that can be acquired in reflectance imaging.
The skilled artisan would have been motivated to do so given the advantages of FMT, and would have reasonably expected FMT to efficiently image cypate conjugates (such as the cypate conjugates instantly claimed) because Edwards et al. teach imaging of cypate-conjugates.

Response to Arguments
on 8/13/2021 have been fully considered but they are not persuasive.
Applicant argues that the teachings of Edwards do not remedy these deficiencies of Woodard and/or Zhang. 
Applicant’s arguments with respect to the alleged deficiencies of Woodard et al. and Zhang et al. have been discussed above.
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 12-14 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8436140 (hereafter Woodard et al.) in view of Zhang et al. (Curr Protoc Cytom. 2012 April; CHAPTER: Unit12.27). 
Woodard et al. teach a method of determining distribution of C-type atrial natriuretic peptide receptors in a subject, comprising: administering to the subject a 
Please note that SEQ ID NO: 1 of Woodard et al. corresponds to instantly claimed SEQ ID NO: 1 with a different dye attached. 
Woodard et al. do not teach that the detectable label is a NIR dye.
Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region (abstract; page 1, last para; page 4, last para).
Zhang et al. further teach that the detection of cypate fluorescence can be done with 760+/−10 nm excitation filter placed between broadband light source and subject and 830 +/− 15 nm wide-angle emission filter between subject and camera (page 2, last para).
It would have been obvious to one of ordinary skill in the art to substitute the detectable label of Woodard et al. (i.e. a positron-emitting radionuclide) with the detectable label of Zhang et al. (i.e. cypate), because Zhang et al. teach that cellular and tissue imaging in the near-infrared (NIR) wavelengths between 700 and 900 nm is advantageous for in vivo because of the low absorption of biological molecules in this region and Woodard et al. teach imaging atherosclerotic plaque distribution in vivo (claim 17; column 8, line 16; column 9, line 18).
advantageous for in vivo because of the low absorption of biological molecules in this region.
With respect to claim 13, Woodard et al. teach that the fragment of a natriuretic peptide comprises a disulfide bond and the sequence H-Arg-Ser-Ser-c[Cys-Phe-Gly-Gly-Arg-Ile-Asp-Arg-Ile-Gly-Ala-Cys]-NH2 (SEQ ID NO: 3) (claim 3). Note that SEQ ID NO: 3 of Woodard et al. corresponds to instantly claimed SEQ ID NO: 3 (with a different dye attached). 
With respect to claim 14, Zhang et al. teach that the the detectable label (i.e. cypate) is used for optical imaging (page 4, 2nd and last paras; page 5, 1st and 3rd paras). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With respect to claim 16, Woodard et al. teach imaging atherosclerotic plaque distribution (claim 17).
With respect to claim 17, Woodard et al. teach distinguishing between unstable and stable plaque (column 2, lines 53-59).

Response to Arguments
Applicant’s arguments filed on 8/13/2021 have been fully considered but they are not persuasive.

For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8436140 (hereafter Woodard et al.) in view of Zhang et al. (Curr Protoc Cytom. 2012 April; CHAPTER: Unit12.27) and Kim et al. (US 2008/0085862) and Edwards et al. (Bioorg Med Chem Lett. 2014 Aug 15; 24(16): 3786–3790). 
The teachings of Woodard et al. and Zhang et al. with respect to claims 12-14 and 16-17 have been discussed above.
Woodard et al. and Zhang et al. do not teach the imaging is FMT.
Edwards et al. teach imaging of cypate-conjugates (abstract; page 2, 4th para; passim).
Edwards et al. further teach that “[F]MT is a three dimensional quantitative fluorescent imaging technique. FMT offers improvements over conventional reflectance optical imaging because it allows for quantification of fluorochrome concentration and distribution in much deeper tissue compared to the depths that can be acquired in reflectance imaging” (page 2, 1st para).
It would have been obvious to one of ordinary skill in the art to use FMT in the invention obvious over Woodard et al. and Zhang et al. because Edwards et al. teach that FMT offers improvements over conventional reflectance optical imaging because it 
The skilled artisan would have been motivated to do so given the advantages of FMT, and would have reasonably expected FMT to efficiently image cypate conjugates (such as the cypate conjugates instantly claimed) because Edwards et al. teach imaging of cypate-conjugates.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658